Citation Nr: 0429828	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $1,602.50, 
including the issue of the proper amount of the debt and the 
date upon which the creation of the debt commenced.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to February 
1980.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2002, July 2002, and October 2002 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, as to the amount of debt 
owed by the veteran due to overpayment of benefits and the 
date upon which the overpayment commenced, and from an 
October 28, 2002, decision of the RO Committee on Waivers and 
Compromises.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

When a veteran both challenges the validity of a debt and 
seeks waiver of the debt, the Regional Office must first 
fully review the debt's validity and, if the office believes 
the debt to be valid, prepare a written decision fully 
justifying the validity of the debt.  At that point, the 
veteran's request for waiver should be referred to the 
Committee on Waivers and Compromises.  If waiver is denied, 
the veteran must be informed of his or her right to appeal 
both decisions to the Board of Veterans Appeals.  VAOPGCPREC 
6-98.  See also Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991); Narron v. West, 13 Vet. App. 223 (1999); 38 C.F.R. § 
1.911(c);

In May 2002, the RO contacted a facility in which the veteran 
was incarcerated.  The RO was informed that the veteran had 
committed six felony offenses and subsequently was convicted 
of same on September 1, 1999, and began serving his 18 year 
prison sentence on the same day.

The veteran was informed by letter in May 2002 that VA 
proposed to reduce his rate of compensation effective October 
31, 1999.  On July 18, 2002, the RO informed the veteran 
again of the  overpayment and informed him of his appellate 
rights.  

In a letter dated-stamped by the RO on July 5, 2002, but 
associated with the claims file subsequent to the July 18, 
2002, RO letter to the veteran described directly above, the 
veteran wrote that the information as to the date of his 
felony conviction was incorrect, and submitted a court 
Judgment and Sentence on Plea of Guilty Before Court as 
evidence supporting his contentions.  The court Judgment 
indicates the felony conviction to have occurred on January 
14, 2000, with 178 days time served already credited to his 
sentence.    

In August 2002, the veteran requested waiver of the debt he 
owed and further wrote in part that he was currently pursuing 
a reversal of a felony conviction which had resulted in his 
incarceration.  

On September 4, 2002, the veteran's case was referred to the 
RO Committee on Waivers and Compromises.  The document 
indicating this referral was associated with the claims file 
subsequent to the October 11, 2002, Report of Contact and 
letter to the veteran described directly below.

On October 11, 2002, the RO for the first time acted on the 
correspondence received from the veteran on July 5, 2002 (see 
above), by contacting the incarcerating facility and 
verifying the veteran's incarceration status.  This time, the 
RO was informed that the veteran was convicted "on two 
different accounts on two different days," for Burglary on 
September 1, 1999, and Unauthorized Use of a motor Vehicle on 
January 14, 2000; and that he was serving two consecutive 
sentences.  As a result, an October 11, 2002, letter was sent 
to the veteran again denying what was essentially a claim for 
a date of incarceration and conviction for a felony, for VA 
benefits calculation purposes, of January 14, 2000, rather 
than September 1, 1999.

In an October 28, 2002, letter, the veteran was informed that 
his request for waiver of overpayment had been denied.  He 
was not informed that he could appeal both creation of the 
debt and the denial of the waiver of overpayment.

A Statement of the Case was issued in December 2002, but only 
on the issue of waiver of a VA compensation overpayment.  A 
corresponding VA Form 9 was received form the veteran in 
January 2003, and a Supplemental Statement of the Case was 
issued in January 2003.  In his January 2003 VA From 9, he 
submitted argument with respect to the issue of waiver of 
recovery of the overpayment, referring to the overpayment as 
an "alleged" overpayment.

In correspondence received in February 2003, the veteran 
indicated, among other things, that in November 2002 he had 
been informed that he was tentatively scheduled for release 
from incarceration on September 22, 2003.  The Board notes 
that this would correspond to a four-year period of 
incarceration, far short of the eighteen years indicated in 
the May 2002 RO report of contact or the 10 years indicated 
in the January 2000 court Judgment submitted by the veteran.  
This gives rise to the question of whether the veteran was 
successful in having any felony convictions reversed or 
vacated.  The Board further notes that in the February 2003 
correspondence, he referred to the debt owed to VA as an 
"alleged debt."

In a January 2004 Appellant's Brief, the veteran's 
representative stated that the "appellant's contentions 
remain essentially the same as previously stated elsewhere in 
the appellate record, that he is entitled to a waiver of his 
overpayment, and in the alternative, the dates of the 
overpayment should be altered to recognize the date of 
conviction."    

The Board finds that the veteran has challenged the validity 
of a debt and seeks waiver of the debt; but that the RO has 
concurrently adjudicated and developed the matters of 
validity (or amount) of the debt and waiver of recovery of 
overpayment, resulting in much confusion as to the relative 
status of these two issues and the veteran's respective 
appellate rights on the issues.  Second, the Board finds that 
the Regional Office has not fully reviewed the debt's 
validity and prepared a written decision fully justifying the 
validity of the debt.  The information in the reports of 
contact upon which the RO decision is based are contradictory 
to one another on their face and are not necessarily 
consistent with the January 14, 2000, court document 
submitted by the veteran in July 2002.  The information 
contained in the May 2000 and October 2000 reports of contact 
with the prison reflects no basis upon which to resolve the 
disparity in information given over the telephone, and 
neither report of contact is of equal probative value as the 
January 14, 2000, court documentation obtained and submitted 
by the veteran.  Third, the case was referred for 
consideration by the Committee on Waivers and Compromises in 
September 2002, prior to initial consideration of the 
veteran's documentary evidence received on July 5, 2002, 
regarding creation of the debt, and October 11, 2000, 
issuance of an appealable decision on the matter of creation 
of the debt.  Fourth, the veteran has not been informed of 
his right to appeal both decisions (regarding the amount of 
the debt and the waiver of recovery of the overpayment) to 
the Board of Veterans Appeals.  On each of these points, the 
RO's actions have not been consistent with VAOPGCPREC 6-98.  

In light of the foregoing, the Board finds that, in accord 
with the Appellant's Brief dated in October 2004, both the 
matter of creation of the debt (or more, specifically, the 
date upon which calculation of the debt commences) and waiver 
of recovery of an overpayment are on appeal before the Board.  
Notwithstanding the procedural confusion in this case, the 
veteran has challenged and now continues to challenge RO 
decisions as to both issues. The case is therefore remanded 
for compliance with VAOPGCPREC 6-98.

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should readjudicate the issue 
of entitlement to waiver of recovery of 
an overpayment of compensation benefits 
in the calculated amount of $1,602.50, 
including the matter of whether the 
overpayment was properly created, with 
consideration of any evidence added to 
the record since the Supplemental 
Statement of the Case (SSOC) issued in 
January 2003.
 
In so doing, the RO should, with any 
required assistance from the veteran, 
obtain and associate with the claims file 
reliable documentation as to 1) the 
offenses for which the veteran was 
incarcerated, 2) the dates of conviction 
for each offense, 3) whether each offense 
for which he was convicted and 
incarcerated was a felony or an offense 
of a lesser degree, 4) whether the terms 
were served concurrently or consecutively 
and dates of incarceration corresponding 
to each offense, and 5) the extent to 
which any felony or other conviction for 
which he was incarcerated from September 
1, 1999, forward, has been reversed, 
vacated, or affirmed.

All future adjudication of the issues on 
appeal should be in compliance with 
VAOPGCPREC 6-98.

2.   If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the January 
2003 SSOC, and including the matter of 
whether, to include the extent to which, 
the debt was properly created.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


